United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
SMITHSONIAN INSTITUTION, PERSONNEL
SECURITY & IDENTIFICATION OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0542
Issued: August 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 11, 2019 appellant, through counsel, filed a timely appeal from a November 9,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on September 19, 2018, as alleged.
FACTUAL HISTORY
On September 27, 2018 appellant, then a 54-year-old security assistant, filed a traumatic
injury claim (Form CA-1) alleging that, on September 19, 2018, she sustained a right forearm
injury when a coworker pushed a “30-pound finger print machine” onto her arm while in the
performance of duty. In a statement on the Form CA-1, R.A., a witness, noted that she heard the
fingerprint machine fall on a desk, and that it could not have hit appellant’s arm. On the reverse
side of the claim form, the employing establishment controverted the claim, indicating that there
were conflicting statements regarding the incident. Additionally, it related that the fingerprint
machine weighed 3.6 pounds, and not 30 pounds as appellant alleged.
In a development letter dated October 1, 2018, OWCP advised appellant of the deficiencies
of her claim. It informed her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence. In a separate development letter of even date, it notified the employing establishment
of her traumatic injury claim. OWCP requested additional information regarding the alleged
incident, and afforded it 30 days to submit the requested information.
In a report dated September 26, 2018, Nancy Shinozuka, a nurse, examined appellant and
noted an impression of right arm strain.
In a supplemental statement dated October 18, 2018, appellant indicated that, on the date
of the alleged incident, her coworker stormed into her office and pushed the fingerprint machine
off her desk and down onto her arm. She related that she immediately called her supervisor, and
that R.A. was a witness to the event. Along with her statement, appellant submitted a report dated
September 26, 2018 from Stephen Robie, a physician assistant, who diagnosed muscle strain.
On October 30, 2018 the employing establishment controverted appellant’s claim.
Appellant’s supervisor explained that appellant’s coworker asked appellant to provide her with a
customer’s paperwork, and appellant refused. He noted that, in frustration, appellant’s coworker
pushed a fingerprint machine which weighed about 3.6 pounds, and was perched on a ledge, about
13 inches onto appellant’s desk. Appellant’s supervisor further indicated that a witness, R.A., was
present when the alleged incident occurred, was not in line of sight of the fingerprint machine, but
heard the machine hit the desk and make a relatively loud noise. In addition, he noted that the
office security camera recording had been reviewed, and it had been determined that appellant’s
hand was not on the desk at the time the fingerprint machine was pushed from the ledge and onto
the desk. Appellant’s supervisor also related that on the day the alleged incident occurred appellant
denied that she was injured or hurt.
By decision dated November 9, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the September 19, 2018 incident occurred as

2

alleged. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that the individual is an employee of the United States within the meaning of
FECA, that the claim was timely filed within the applicable time limitation period, that an injury
was sustained in the performance of duty as alleged, and that any specific condition or disability
claimed is causally related to the employment injury.4 These are the essential elements of each
and every compensation claim, regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Generally, fact of
injury consists of two components that must be considered in conjunction with one another.7 The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on September 19, 2018, as alleged.
The Board notes that there is no inconsistency in the evidence of record with regard to the
time and place of the alleged incident. The Board finds, however, that there are inconsistencies in
the evidence of record surrounding the manner in which the alleged incident occurred which cast
doubt on appellant’s description of the alleged incident. Specifically, statements from appellant’s

3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

D.T., Docket No. 18-0035 (issued May 10, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.T., supra note 5; John J. Carlone, 41 ECAB 345 (1989).

10

D.T., supra note 5; Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

coworker and supervisor cast serious doubt on the validity of appellant’s claim and overcome the
probative value which would generally be afforded to her allegations.11
In a statement on the Form CA-1, R.A., a witness, noted that, although she did not see, she
heard the fingerprint machine fall on a desk, not appellant’s forearm. In addition, appellant’s
supervisor noted that he had reviewed the office security camera footage, and had determined that
appellant’s hand was not on the desk at the time the fingerprint machine was pushed from the ledge
and onto the desk. The Board finds that the uniformity of these statements corroborate that the
fingerprint machine did not fall on appellant’s arm, but rather fell onto the desk. Appellant has
not provided evidence to indicate that R.A. or her supervisor were biased against appellant, such
that their version of the incident should be discounted. The Board finds that these statements cast
serious doubt on the validity of appellant’s claims.12
The Board thus finds that appellant has not met her burden of proof to establish that the
September 19, 2018 incident occurred in the performance of duty, as alleged. . Consequently, it
is unnecessary to address the medical evidence of record.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on September 19, 2018, as alleged.

11

S.M., Docket No. 18-1574 (issued March 27, 2019); see D.P., Docket No. 18-0190 (issued May 22, 2018).

12

S.M., id.; see A.B., Docket No. 14-0522 (issued November 9, 2015) (the Board found that a claimant did not
establish fact of injury when statements by the claimant’s coworker and supervisor indicated that the claimant staged
a fall and were not consistent with the claimant’s version of events).
13

S.M., id.; see M.P., Docket No. 15-0952 (issued July 23, 2015); Alvin V. Gadd, 57 ECAB 172 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

